DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 10 have been amended to define “the heating  circuit return” as a “spud” of the tank, however the applicants original disclosure describes a temperature and pressure relief spud 455, a cold water inlet (420) as a conventional spud on the tank head 460, a hot water outlet (430) as a conventional spud on the tank head, a cold water outlet 440 as a spud communicating through the tank shell 410 with the bottom of the tank 320, a hot water return 450 as a spud in the top head 460, and notably in [0044], that the bottom end 620b of the pipe nipple 620 is threaded into the spud that forms the hot water return 450 on the tank 120, 320.  There is no clear teaching of the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 10, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roussos (4,510,922).  Roussos discloses a tank-type water heater (20) including a tank (22) for storage of water, the tank includes a top (32) and a bottom (28), a heating circuit (SEE the structure outside of the tank in Figure 1) including a heat engine (46) outside of the tank, a heating circuit outlet (40) communicating between the bottom of the tank and the heat engine for delivery of water to be heated from the tank bottom to the heat engine, and a heating circuit return (48) communicating between the heat engine and tank for return to the tank of water by way of the pipe 70, SEE column 3, lines 42-46 and lines 57-59). In re claim 16, Roussos further discloses passing the heated water through a stratifier (50, 70) to introduce the heated water into the top of the tank in a diffuse fashion to minimize mixing with water in the tank (SEE column 3, lines 42-46). In re claim 18, Roussos discloses that the vertical stratifier (50, 70) includes a plurality of holes (77) having horizontal axes such that heated water is introduced into the top of the tank horizontally through the holes (SEE column 4, lines 29-36).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 14, 15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roussos (4,510,922) in view of Ramani (2011/0094706) as evidenced by Hall et al (6,976,802).  Roussos discloses the applicants primary inventive concept as stated above including a water tank with an external heating engine in which fluid is circulated between the tank and the heating engine and further includes a stratifier (50, 70) with a plurality of holes for delivering water heated by the heating engine back to the tank, however does not particularly disclose that the fluid flow is laminar with a Reynolds number less than 500. Ramani teaches a similar thermal tank (SEE Figure 1) including a tube (27) with aperture that is sized and arranged (SEE [0027]) so that the resultant flow which is received from a heat engine (SEE [0048]) can be distributed into the stratification chamber at a substantially laminar flow (SEE [0060]) which it is known in the art and evidenced by Hall et al in column 24, lines 7-19 as being characterized in terms of Reynolds number. It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains to have modified the dimensions of the holes and tube of stratifier (70) of Roussos to encourage laminar flow as it was known in the art and taught by Ramani including having a Reynolds number of less than 500 for the purpose of avoiding energy losses typically caused by turbulent flow entering the tank. In re claims 3, 15 and 17, Roussos as modified by Ramani results in a fluid flow of heated water through a stratifier (taught by Roussos) into the top of the tank as laminar flow.

Claims 7-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roussos. Roussos teaches in Figures 7 & 8 and column 5, lines 45-column 6, .

Response to Arguments
Applicant's arguments filed 2/3/2021 have been fully considered but they are not persuasive. The amendments to independent claims 1 and 10 introduce language which render the claims indefinite.  The heating circuit return now being regarded as a spud harbors on being new matter, but at least is indefinite since the applicants disclosure describes a temperature and pressure relief spud 455 (in [0034]), a cold water inlet (420) as a conventional spud on the tank head 460 (in [0035]), a hot water outlet (430) as a conventional spud on the tank head (in [0035]), a cold water outlet 440 as a spud communicating through the tank shell 410 with the bottom of the tank 320 (in [0036]), a hot water return 450 as a spud in the top head 460, and notably in [0044], that the bottom end 620b of the pipe nipple 620 is threaded into the spud that forms the hot water return 450 on the tank 120, 320 (in [0036]) and the drawings do not remedy the teaching of a heating circuit return as a spud any differently was the return portion (86) taught by Roussos et al.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882.  The examiner can normally be reached on M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        March 23, 2021